Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s preliminary amendment, filed 10/9/2020, has been considered.  Claims 1-20 are cancelled with claims 21-40 added as new and pending.
Information Disclosure Statement
Examiner notes the breadth of the information and references cited on IDS’s filed prior to this office action.  Due to the breadth of the reference and large number of these references, the references have been entered and considered to the extent time was allocated; however, time did not allow a detailed review of the information contained in each reference.  As such, the examiner requests the applicants specifically provide details as to the most pertinent references.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20030185985 by Bronikowski et al.
Claim 21:  Bronikowski discloses a method, comprising: selectively forming a catalyst material only on an exposed substrate surface section of a surface of a substrate in a reaction space, wherein the surface comprises a patterned polymeric material disposed thereon except at the exposed substrate surface section (Figure 3 and accompanying text); 
providing a carbon-containing compound to the reaction space (0055); 
and decomposing the carbon-containing compound on the catalyst material (0055).
Claim 22:   Bronikowski discloses disposing elemental carbon from the decomposed carbon-containing compound on the catalyst material (0055, Figures and accompanying text).
Claims 23-24:   Bronikowski discloses forming a carbon nanotube, including elemental carbon, on the exposed substrate surface section in response to the disposing the elemental carbon on the catalyst material (0055, Figures and accompanying text).
	Claim 26:   Bronikowski discloses patterned polymeric material is formed by what can reasonably be considered a directed self-assembly polymeric material (0041).
	Claim 27:   Bronikowski discloses annealing a polymeric material to form the patterned polymeric material (see e.g. Figure 2 at step 2 and accompanying text, 0048).
	Claim 28:  Bronikowski discloses block copolymer and selectively removing a polymer (0047-0049)	
Claims 30-31:   Bronikowski discloses polystyrene (PS) and poly(methyl methacrylate) (PMMA) (0047).
	Claim 32:   Bronikowski discloses the catalyst as claimed (0050).
	Claim 33:   Bronikowski discloses using a organometallic (0067).
	Claim 34:   Bronikowski disclose insulating material (0066).
	Claim 35:  Bronikowski discloses a method, comprising: disposing a polymeric material onto a surface of a substrate in a reaction space(0047); annealing the polymeric material to form aligned phases of the polymeric material (0048); removing portions of the polymeric material to form exposed substrate sections on the surface of the substrate corresponding to the aligned phases (0049) ; selectively forming catalyst material only on the exposed substrate sections (0050); providing a carbon-containing compound to the reaction space; and decomposing the carbon-containing compound on the catalyst material (0055, Figures and accompanying text). 
Claim 36:  Bronikowski discloses elemental carbon from the decomposed carbon-containing compound on the catalyst material (see e.g. 0055, Figures and accompanying text)
Claim 37:  Bronikowski discloses forming carbon nanotubes on the exposed substrate sections in response to the disposing the elemental carbon on the catalyst material (0055, Figures and accompanying text).
	Claim 39:  Bronkowski discloses features on the substrate prior to disposing the polymer (see 0063 as it relates to correugated), additional features are not defined and therefore feature can be smooth surface of Figure 2.   
	Claim 40:  Bronkowski discloses removing polymeric material after the selectively forming the catalyst material (Figure 3, step 3 and accompanying text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronikowski et al. taken collectively with US Patent 6866801 by Mau et al.
Bronikowski discloses that all that is taught above and discloses generic carbon feedstock for CNT growth/deposition, however, fails to disclose the claimed carbon source gases.  However, Mau, also forming a patterned CNT array using polymer pattern, discloses using known source gases including methane and acetylene (column 4, lines 1-8).  Therefore taking the references collectively it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Bronikowski to use the known source gases for CNT growth, including methane and acetylene, with a reasonable expectation that CNTs will grow.  Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10343920. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent 10343920 fully encompass the claims of the instant application and therefore anticipate or make obvious all the limitations as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718